Appellant insists, and we agree, that the county school trustees were without power to bind it by the contract they made with appellees. In the absence of a statute authorizing some other agency to do so, the commissioners' court alone has power to bind a county by contract. Presidio County v. Clarke, 38 Tex. Civ. App. 320, 85 S.W. 475; Mfg. Co. v. Coleman County (Tex. Civ. App.) 184 S.W. 1063; Disinfecting Co. v. Freestone County (Tex. Civ. App.) 193 S.W. 440; Sparks v. Kaufman County (Tex. Civ. App.) 194 S.W. 605. At the time the trustees made the contract in question here there was no statute expressly authorizing them to make it. Appellees do not pretend there was, but they insist the power was impliedly conferred upon the trustee when the Legislature, by section 4 of the Act of March 15, 1915 (Gen. Laws, p. 68; article 2749c, Vernon's Stat. 1918 Supp.), required them to discharge the duties thereto fore resting on the commissioners' court "with respect to subdividing the county into school districts, and to making changes in school district lines."
It is argued that the commissioners' court charged as it was with the duty "to subdivide their respective counties into convenient school districts" (Rev.St. art. 2815), and with the duty "at any time they deem necessary, to redistrict a part or all of said county" (article 2816), might have bound the county by a contract for the maps, and that as those duties were devolved upon the trustees, they also could bind it.
It may be the commissioners' court could by contract have bound the county to pay for the maps; but, if it could, we think its power to do so must have been referred to other statutes than those appellants rely upon as conferring it. As we have seen, the duty to create the districts was imposed upon that court by articles 2815 and 2816. The manner in which the duty was to be discharged was prescribed by article 2817, as follows:
"School districts shall be so made as to be as convenient as possible to the scholastic population; and said courts shall give the metes and bounds of each district, and shall designate the same carefully by giving the whole surveys and parts of surveys with acreage of whole surveys and approximate acreage of parts of surveys in each district, and the county clerk shall carefully record the same; and each district shall be given a number, which number shall be painted in large letters or figures over the doors of the schoolhouses, said signs to be provided by the district trustees of each district."
It will be observed that a duty to provide maps showing the districts was not specifically imposed upon the commissioners' court. If it was impliedly inposed it must have been because maps were necessary to complete the districting. That they were not we think is plain, and that the Legislature did not contemplate that they were we think is indicated by the fact that it required the commissioners' court to provide maps of districts including territory situated in more than one county. Vernon's Ann.Civ.St.Supp. 1918, art. 2815a. The reason for requiring maps to be provided of districts including parts of two or more counties, and for omitting such requirement as to districts lying entirely in one county, as those covered by the contract in question here did, doubtless lay in the fact that persons interested always had convenient access to the map of the county in which they resided (Rev.St. art. 5312), while they might not have had such access to maps of other counties. If, as we think is true, the commissioners' court, while charged with the duty of subdividing Collin county into school districts, was not authorized by the statutes referred to to make the contract in question, of course the trustees were not; for when the duty was devolved upon them their authority in discharging it did not exceed that conferred by the statute on the commissioners' court.
The trial court found that the commissioners' court "sanctioned" the contract made by the trustees, and appellees argue that that validated it, if the trustees were without power to bind the county to pay for the maps. We do not think so. If it should be conceded that the commissioners' court, in the exercise of power it possessed independent of the statutes above referred to, charging it with the duty to create school districts, might have bound the county by a contract for the maps, the fact remains that it could have done so only by an order duly made after a vote *Page 611 
thereon by the members of the court had been taken. Fayette County v. Krause, 31 Tex. Civ. App. 569, 73 S.W. 51, and authorities there cited. It does not appear from the record sent to this court that such an order was made by the commissioners' court.
Appellees insist, and it seems from his findings that the trial court thought, appellant was estopped from denying liability because of the conduct of the commissioners' court in meeting with the trustees and appellees in the superintendent's office and discussing and tacitly approving the contract. But we are of the opinion the doctrine of estoppel does not apply in the case.
The judgment will be reversed, and judgment will be here rendered that appellees take nothing by their suit against appellant.